
	

113 HR 1460 IH: To direct the Chief of the Army Corps of Engineers to revise certain authorized purposes described in the Missouri River Mainstem Reservoir System Master Water Control Manual.
U.S. House of Representatives
2013-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1460
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2013
			Mr. Graves of
			 Missouri (for himself, Mrs.
			 Hartzler, Mr. Luetkemeyer,
			 and Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure
		
		A BILL
		To direct the Chief of the Army Corps of Engineers to
		  revise certain authorized purposes described in the Missouri River Mainstem
		  Reservoir System Master Water Control Manual.
	
	
		1.Master water control manual
			 revisionNot later than 90
			 days after the date of enactment of this Act, the Secretary of the Army, acting
			 through the Chief of the Army Corps of Engineers, shall revise the Missouri
			 River Mainstem Reservoir System Master Water Control Manual and any related
			 regulations to delete fish and wildlife as an authorized purpose of the
			 Corps.
		
